LOBRANO, Judge,
concurring.
I concur in the result reached by the majority. This case presents an unusual situation wherein the plaintiffs were paid the full amount of their judgment, executed a satisfaction of that judgment, then appealed asking for an increase. Although I do not believe Code of Civil Procedure Article 2085 envisioned this situation, the article’s underlying principle is applicable. That is, even though it is the successful plaintiff who seeks to appeal after acknowledging satisfaction of the judgment, I believe he is precluded from doing so unless he reserves his right to appeal in the satisfaction and receipt. See, Fruge v. Sonnier, 511 So.2d 105 (La.App. 3rd Cir. 1987) cited by the majority wherein the defendant who was cast in judgment satisfies the judgment, then files an appeal. The court correctly cited Article 2085 as being applicable since an appeal cannot be taken by a party who acquiesced in a judgment rendered against him.
I believe it makes no difference whether it is the recipient of the judgment or the party cast in judgment. In order to appeal after the judgment is satisfied, there must be an express reservation of that right.